Citation Nr: 1524418	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  98-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches, to include as part of an undiagnosed illness resulting from service in Southwest Asia.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1991. 

This matter is on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisduction over the claim is currently with the RO in Montgomery, Alabama.   

This appeal was remanded by the Board in October 2008 and February 2012 for further development and is now ready for disposition.  The Board apologies for the delay in the full adjudication of this case. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's migraines were not shown in service or for many years thereafter, and are unrelated to service or to his service in Southwest Asia.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for migraine headaches, to include as part of an undiagnosed illness resulting from service in Southwest Asia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for headaches, which he asserts have been persistent since he was stationed in Kuwait in 1991.  He also has asserted that these headaches are part of a cluster of symptoms representative of an undiagnosed illness, resulting from service in Southwest Asia.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  Regarding his assertion that his headaches are part of an undiagnosed illness resulting from service in the Southwest Asia Theater of Operations,  service connection may be granted to a Veteran who served in the Southwest Asia Theater of Operations since August 2, 1990, "who exhibits objective indications of chronic disability resulting from an illness that, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  

A qualifying chronic disability means a chronic disability resulting from an "undiagnosed illness," multisymptom illnesses that are defined by a cluster of signs or symptoms, chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness that the Secretary determines meets the criteria.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms. 38 C.F.R. § 3.317.  

Here, the Veteran served in the Southwest Asia Theater of Operations during the relevant time period, and the Board notes that he is already service connected for some disorders that have been related to his service in Southwest Asia, such as vision blurriness and a respiratory disorder.  

However, according to a March 2012 VA examination, he was diagnosed with migraines.  The law makes clear that service connection under 38 C.F.R. § 3.317 is warranted only for disorders that have not been attributed to a "known clinical diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ('The very essence of an undiagnosed illness is that there is no diagnosis.'); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  

Given that the Veteran's headaches have been clinically diagnosed as migraines, it can no longer be viewed as an "undiagnosed illness" for which service connection may be granted under 38 C.F.R. § 3.317.  Therefore, service-connection is not warranted on this basis.  

Next, the evidence also does not indicate the Veteran's headaches are directly related to any incident during his active duty service.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to migraines while in service.  Significantly, the Veteran's separation physical examination in June 1991 fails to document any complaints of or observed symptoms related to migraines.  

In fact, the post-service evidence does not reflect symptoms related to migraines of any sort until October 2005, where he complained of a history of this and other symptoms such as memory loss and dizziness.  

The Board emphasizes that this first indication of headaches is approximately 14 years after he left active duty.  

Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his migraines are related to service.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in March 2012.  On that occasion, the Veteran explained that his headache symptoms would become very severe, affecting one side of the head, and causing him to prefer dark rooms.  Based on these symptoms, the examiner diagnosed migraines.  However, the examiner opined that the Veteran's headaches were less likely than not related to his active duty service.  In providing this opinion, the examiner noted that there were no complaints of headaches in service, and there was no cranial injury which might have served as a cause of his current symptoms.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

The Veteran has submitted a July 2007 statement from a private physician, who stated that the Veteran's headaches were one aspect of "[p]robable Gulf War Syndrome."  However, as mentioned above, the fact that the Veteran's headaches have been clinically identified as migraines precludes his headache symptoms from being related to his service in Southwest Asia on a presumptive basis.  Moreover, to the extent that this physician implies a relationship between active duty and the Veteran's current complaints, such bare assertions are outweighed by the VA examiner's more thorough analysis.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his migraines to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board recognizes that, while the Veteran cannot self-diagnose migraines, he is competent to assert that he has experienced headaches since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not supported by the other evidence of record.  

Specifically, at a VA examination in 1995, he did not mention headaches as a symptom.  Moreover, the Veteran had previously submitted claims for service connection where he did not mention headaches.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to many other disorders, including scars to the right hand and left little finger, but made no reference to the other scars he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had these headaches that time, as he now claims, there seems to be no reason why the Veteran would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection migraine headaches, to include as part of an undiagnosed illness resulting from service in Southwest Asia, is denied



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


